DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,6,8-10,14-15,18-22,24-26 and 30-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowery (US 2012/0100546).
Regarding claim 1, Lowery teaches an NMR system comprising a sample tube or blood collection tube and (li) beads in the absence of lysis buffer.  (Refer to paragraph [0008])
Regarding claim 2, the beads are adapted to lyse bacteria, yeast, filamentous fungi, spores, plant cells, or animal cells.  (Refer to paragraph [0093])
Regarding claim 6, a step of collecting blood into a blood collection tube. (Refer to paragraph [0008])
Regarding claim 8, the agitating comprises subjecting the bead beating system to an oscillating motion.  (Refer to paragraph [0255])
Regarding claim 9, the blood comprises an anticoagulant.  (Refer to paragraph [0190])
Regarding claim 10, the anticoagulant is EDTA, citrate, oxalate, or heparin.  (Refer to paragraph [0190])
Regarding claim 14, blood is agitated. (Refer to paragraph [0008])
Regarding claim 15, a sample processed, extracted or fractionated from blood is agitated. (Refer to paragraph [0008])
Regarding claim 18, the cells comprise one or more pathogens.  (Refer to paragraph [0002])
Regarding claim 19, the blood comprises cells from multiple species.
Regarding claim 20, recovering the lysate from the sample tube following cell lysis. (Refer to paragraph [0008])
Regarding claim 21, purifying nucleic acids from the lysate. (Refer to paragraph [0008])
Regarding claim 22, analyzing the nucleic acids, optionally wherein: a) the analysis is performed using a microarray or by sequencing the one or more nucleic acids; b) a target sequence is amplified prior to performing the analysis, optionally by PCR.
Regarding claim 24, a blood collection tube and beads suitable for bead beading.  (Refer to paragraph [0008])
Regarding claim 25, the blood collection tube comprises an anticoagulant. (Refer to paragraph [0190])
Regarding claim 26, the anticoagulant is EDTA, citrate, oxalate, or heparin. (Refer to paragraph [0190])
Regarding claim 30, the beads are packaged separately from the blood collection tube. (Refer to paragraph [0190])
Regarding claim 31, combining blood with the beads and blood collection tube in the kit of claim 30 and agitating the tube until cells contained in the blood are lysed. (Refer to paragraph [0008])
Regarding claim 32, the beads are packaged in the blood collection tube. (Refer to paragraph [0008])
Regarding claim 33, combining blood with the beads and blood collection tube in the kit of claim 32 and agitating the tube until cells contained in the blood are lysed.  (Refer to paragraph [0008])
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798